Parker, J.
On October 5, 1908, the plaintiff and defendant executed and delivered to the Security State Bank of Northport, Washington, their joint promissory note for $1,000, payable thirty days after date. On November 28, 1908, the plaintiff was compelled to pay the note. While the note upon its face was apparently executed by both the plaintiff and defendant as principals, the plaintiff claims that it executed the note only as surety. The plaintiff prosecutes this action to recover the amount so paid by it upon the note. A trial before the court without a jury resulted in findings and judgment in favor of the plaintiff. The defendant has appealed.
The argument of counsel for appellant presents no question of law, and is- directed almost entirely against the court’s findings. We have carefully reviewed the evidence and are convinced that it is ample to support the conclusion that respondent executed the note as surety for appellant, and that *115respondent did not receive any of the proceeds of the note. The evidence was not wholly free from conflict, but even a reading of it from the record, without seeing or hearing the witnesses testify'as the trial court did, we think shows that its preponderance is in respondent’s favor. We see no useful purpose to serve by reviewing the evidence here.
It is complained in behalf of appellant, that the court erred in refusing to admit certain offered evidence, and also erred in refusing to allow an amendment to be made to the complaint at the trial. We do not feel called upon to discuss these alleged errors, because the offered evidence and proposed amendment are neither of them stated, or any pages of the record referred to showing what they were, in the opening brief. There is a slight attempt to cure this omission in the reply brief. We think, however, there is no merit in these contentions.
The judgment is affirmed.
Dunbar, C. J., Mount, Gose, and Fullerton, JJ., concur.